Case 8:20-mc-00218-GJH Document 3 Filed 05/18/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

IN RE APPLICATION OF VIASAT, INC.
AND VIASAT BROADBAND
HOLDINGS B.V. FOR AN ORDER TO Case No. 20-MC-218 __
TAKE DISCOVERY FOR USE IN
FOREIGN PROCEEDINGS PURSUANT
TO 28 U.S.C. § 1782

 

 

CORPORATE DISCLOSURE STATEMENT
Pursuant to Federal Rule of Civil Procedure 7.1 and to enable District Judges and
Magistrate Judges of the Court to evaluate possible disqualification or recusal, the undersigned
counsel for ViaSat Broadband Holdings B.V. certifies that it is not a publicly-traded company and
is wholly-owned by a publicly traded company, Viasat, Inc., who is also a party to this action. No
other corporation, unincorporated association, partnership or other business entity, not a party to
the case, has a financial interest in the outcome of this litigation as defined in Local Rule 103.3

(D. Md.).

Dated: May 15, 2020 Respectfully submitted,

/s/ Michael B. Brown

 

J. Stephen McCauliffe, III
MILES & STOCKBRIDGE, P.C.
100 Light Street, 9" Floor
Baltimore, Maryland 21202
301.517.4829

smeauliffe@milesstockbridge.com

 

Michael B. Brown

MILES & STOCKBRIDGE, P.C.
100 Light Street, 9° Floor
Baltimore, Maryland 21202
410.385.3663
Case 8:20-mc-00218-GJH Document 3 Filed 05/18/20 Page 2 of 2

mbbrown@milesstockbridge.com

 

Patrick T. Schmidt (pro hac vice pending)
Quinn Emanuel Urquhart & Sullivan, LLP
865 S. Figueroa St., 10th Floor

Los Angeles, California 90017
213.443.3191

patrickschmidt@quinnemanuel.com

 

Lucas Bento (pro hac vice pending)
Quinn Emanuel Urquhart & Sullivan, LLP
51 Madison Avenue, 22" Floor

New York, New York 10010
212.849.7552

lucasbento(@quinnemanuel.com

 

Counsel for Petitioners Viasat, Inc. and ViaSat
Broadband Holdings B.V.
